Mahoney, P. J., and Mikoll, J.,
dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). Once the board made the lump-sum nonschedule adjustment to settle the claim and closed the case, the agreed upon sum of $13,000 became the award and represented "payments of compensation” as contemplated by the applicable penalty provisions of the Workers’ Compensation Law (Workers’ Compensation Law, § 25, subd 3, par [c]; see Matter of Hart v Perkins, 258 NY 66; Matter of Hart v Perkins, 258 NY 61; Matter of Badarie v Charles B. Gols, Inc., 25 AD2d 79, mot for lv to app den 17 NY2d 423; cf. Matter of Dodson v Healy Co., 275 App Div 130, mot for lv to app den 300 NY 760). Further, section 25 of the Workers’ Compensation Law is self-executing once the board has given proper notice of the award as was done here. The board has no discretion in this matter, nor does the Industrial Commissioner (Matter of Hart v Perkins, supra, p 65; see, also, Matter of Nute v Bank of Commerce, 30 AD2d 1011; Matter of Beckman v Piels Brewery, 28 AD2d 1159, mot for lv to app den 21 NY2d 641). The result approved by the majority is contrary to the public policy favoring prompt payment to injured employees which underlies the penalty provisions of section 25 of the Workers’ Compensation Law (see Matter of Beckman v Piels Brewery, supra; Matter of Urchenko v City of New York, 25 AD2d 804). It should be noted that the issue presented by this case was addressed by the Florida Supreme Court in Brantley v AD H Bldg. Contrs. (215 So 2d 297), which held that a statutory penalty for late payment applied to the entire lump-sum settlement under a similar compensation statute. Accordingly, the board’s decision should be reversed and the penalty fixed by the referee reinstated.